UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. 000-51807 (Commission File No.) EAU TECHNOLOGIES, INC. (exact name of registrant as specified in its charter) Delaware 87-0654478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1890 Cobb International Blvd, Suite A, Kennesaw Georgia (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(678) 388-9492 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As of August 12, 2011, the Registrant had 20,006,168 shares of Common Stock, $0.0001 par value outstanding. EAU TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q June 30, 2011 INDEX Page PART I. FINANCIAL INFORMATION ITEM 1.
